                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


JAMARHICKMAN,

       Petitioner,

V.                                                                   Civil Action No.3;19CV18

COMMONWEALTH OF VIRGINIA,

       Respondent.

                                  MEMORANDUM OPINION

       Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition(§ 2254
Petition," EOF No. 5). Before a state prisoner can bring a § 2254 petition in federal district court,

the prisoner must first have"exhausted the remedies available in the courts ofthe State." 28 U.S.C.
§ 2254(b)(1)(A). Exhaustion is accomplished by presenting the claims to the Supreme Court of
Virginia for review either on direct appeal or in a collateral proceeding. Petitioner states that he
filed no appeal (§ 2254 Pet. 2-3 (as paginated by CM/ECF)), and indicates that he has not
previously raised the claims within his § 2254 Petition to the Virginia courts. {Id. at 5—12(as
paginated by CM/ECF).) Thus,the record fails to indicate that Petitioner has properly exhausted
his state court remedies with respect to his claims.

        By Memorandum Order entered on February 22,2019,the Court directed Petitioner, within
eleven(11)days ofthe date ofentry thereof,to show cause why the present § 2254 Petition should
not be dismissed without prejudice for lack of exhaustion. The Court warned Petitioner that the

failure to comply with the Court's directive would result in summary dismissal of the action.
        On March 4, 2019, the Court received Petitioner's responses. (ECF Nos. 8, 9.) From a

review ofhis submissions,it is evident that Petitioner was recently in the process offiling an appeal
with the Court of Appeals of Virginia, but experienced problems with his attorney perfecting his
appeal. Petitioner has clearly not presented his claims to or received a ruling on his claims from

the Supreme Court of Virginia. Although he faults his attorney for the failure to appeal, Petitioner

could present his claims pro se to the state courts. Thus, Petitioner has failed to show good cause

as to why he has failed to exhaust his claims. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE. Petitioner may file a § 2254 petition in this Court after he has exhausted

his remedies in state court.

        An appeal may not be taken from the final order in a § 2254 proceeding unless a judge

issues a certificate ofappealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will

not issue unless a prisoner makes "a substantial showing of the denial of a constitutional right."

28 U.S.C. § 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate

whether(or,for that matter, agree that)the petition should have been resolved in a different manner

or that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack

V. McDaniel, 529 U.S. 473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

(1983)). No law or evidence suggests that Petitioner is entitled to further consideration in this

matter. A certificate of appealability will be DENIED.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                               /S/
                        2j>{ Q                John A. Gibney, Jr.
Date
                                              United States Distnct Judge
Richmond, Virginia
